FILE COPY




                                    No. 07-14-00233-CR


Jaafar Abdullah                             §     From the 137th District Court of
  Appellant                                         Lubbock County
                                            §
v.                                                February 20, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §



                                    J U D G M E N T

      Pursuant to the opinion of the Court dated February 20, 2015, it is ordered,

adjudged and decreed that this appeal is dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo